UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ERIKA MERA,

21-cev-3887 (JGK)
Plaintiff,

ORDER

 

- against -
THE MOUNT SINAI HOSPITAL,

Defendants.

 

JOHN G. KOELTL, District Judge:

The conference scheduled for July 6, 2021 is canceled in

lignt of the scheduling order entered in ECF No. 16.

SO ORDERED.

Dated: New York, New York
July 2, 2021

eee

_-" John G. Koeltl

United States District Judge

 

 

 

 

USDS SDNY
DOCUMENT

ELEC’? RONICALLY FILED

 

 

 

 

 

 

 

 
